Citation Nr: 1208367	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Detroit, Michigan, that denied the Veteran's claim for service connection for a lumbar spine injury.

In January 2010, the Veteran and his wife testified at a hearing before a decision review officer (DRO).  A transcript of the proceeding has been associated with the claims file.

In April 2010, the Veteran and his wife testified at a Board hearing before the undersigned Acting Veterans Law Judge at the RO located in Detroit, Michigan.  A transcript of the proceeding has been associated with the claims file.

In August 2010 and April 2011, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty service from April 1972 to October 1974.  He claims that he has residuals of a low back injury from a motorcycle accident in service in 1972.  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, additional development is necessary prior to adjudication of the Veteran's claim.

In April 2010, the Board remanded the Veteran's claim so that the examiner could provide an addendum to her September 2010 VA examination report.  The Board explained that an addendum was necessary because the VA examiner had failed to address the documentation of lumbar pain, dated September 1972, in the Veteran's service treatment records.  The Board requested that the VA examiner consider both the September 1972 service treatment record as well as the Veteran's lay testimony when providing her opinion.

Pursuant to the Board's remand, the VA examiner provided an addendum in May 2011.  The examiner referenced and opined on the significance of the September 1972 service treatment record (albeit with an erroneous reference to a "September 1978" record, notwithstanding that the Veteran separated from service in October 1974).  However, the examiner did not adequately consider significant lay statements of record; specifically, the examiner did not address the Veteran's continuous complaints of back pain throughout his service, as documented by the Veteran's mother in a March 2008 letter to VA.

In addition to the foregoing, the Board acknowledges the statement from the Veteran's representative, dated October 2011, to the effect that there are competent medical opinions of record which support an etiological nexus between his September 1972 injury and his current residuals of a low back injury.  The representative further requested that a second VA examination be afforded the Veteran because of his concerns about the thoroughness and fairness of the examination.  The Veteran has also repeatedly asked for a second examination; in a May 2011 letter, he stated that the VA examiner had spent only 10 minutes examining him.

Based thereon, the Board finds that another remand is necessary so that a new VA medical opinion, by a different VA examiner, may be obtained in order to ascertain whether the Veteran's low back condition is related to service.  A new examination is warranted in order to consider the Veteran's lay testimony regarding continuity of symptomatology, to address the complaints about the thoroughness of the September 2010 examination, and-if applicable-to provide an explanation for any differences of opinion between the VA examiner and the authors of the positive nexus opinions of record (e.g., Occupational Therapist M.F.'s November 2008 opinion, Dr. M.T.'s January 2010 opinion, and W.R.'s March 2010 opinion).  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

Accordingly, the case is REMANDED for the following action:

1.  Ask an orthopedic specialist who is not the original examiner to review the claims file, including the September 1972 service treatment record reflecting complaints back pain and diagnosed muscle pain, as well as the Veteran's lay testimony regarding continuity of symptomatology.  The orthopedic specialist is asked to please clarify whether any low back disorder identified on examination (a) is related to service, and (b) is specifically related to the September 1972 motorcycle accident.

If the examiner is unable to render the above requested opinions, he should so state and specifically indicate the reasons why.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner's opinion conflicts with those stated in Occupational Therapist M.F.'s November 2008 opinion, Dr. M.T.'s January 2010 opinion, and W.R.'s March 2010 opinion, he should provide an explanation for why his etiological conclusions are more medically sound than theirs.

2.  After completion of the above, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

